WILLIAMS, J.
1. Where warehouse receipts required notice of sale of property stored to be sent to address named therein, storage company did not comply with receipt by mailing notice to owner at different address before selling property at auction.
2. Warehouse receipt, not filled out or executed, cannot be assumed to be intended as binding on parties either with respect to notice or waiver of requirements of 8489 GC. as to notice, and in such case statute requiring notice to be delivered in person or by registered letter to last known place of business or abode of owner regulates rights of parties.
3. In action for conversion of stored goods sold by warehouseman, conflicting evidence whether notice of sale was mailed, as required by 8489 GC., required submission of question to jury.
4. Instruction on cause of action for warehouseman’s conversion of goods before sale, precluding consideration of conversion by wrongful sale not elsewhere submitted, held erroneous.
(Richards, PJ., and Young, J., concur.)
■ For reference to full opinion, see Omnibus Index, last page, this issue.